OPINION OF THE COURT
Per Curiam.
The respondent was admitted to the practice of law by this court on March 25, 1959. In this proceeding the Special Referee sustained 15 charges of professional misconduct. The petitioner moves to confirm the report of the Special Referee and the respondent submits an affidavit in opposition to that motion.
The respondent had been charged with neglecting four separate legal matters entrusted to him, converting to his own use, in three different matters, moneys totaling in excess of $15,000; making false and misleading statements to the petitioner Grievance Committee on two separate occasions; failing to cooperate with the petitioner Grievance Committee in its investigation of three different complaints against respondent; issuing a check in the amount of $4,500 knowing that there were insufficient funds in said account; failing to comply with a subpoena duces tecum issued by this court; and failing to maintain bank and bookkeeping records as required by the rules of this court.
After reviewing all of the evidence, we are in full agreement with the findings contained in the report of the Special Referee. The petitioner’s motion to confirm that report is granted and the relief sought by the respondent is denied.
The respondent is adjudged guilty of serious professional misconduct. Accordingly, the respondent should be, and hereby is, disbarred, and it is directed that his name be stricken from the roll of attorneys and counselors-at-law forthwith.
Mangano, J. P., Thompson, Bracken, Brown and Lawrence, JJ., concur.